Citation Nr: 0122386	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-18 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
January 1945 and from October 1952 to September 1953.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  The RO 
entered a rating decision in April 1999 granting compensation 
benefits, as if service-connected, for hepatitis C, pursuant 
to 38 U.S.C.A. § 1151.  A zero percent evaluation was 
assigned, effective August 31, 1998, the date of receipt of 
the claim for section 1151 benefits.  A March 2001 rating 
decision confirmed and continued the zero percent evaluation 
for hepatitis C.  

The veteran was scheduled to appear at a hearing before a 
hearing officer at the RO in May 2000.  He did not appear for 
the scheduled hearing.  The veteran was later scheduled to 
appear at a hearing at the RO before a Member of the Board in 
July 2001.  He again did not appear for the scheduled 
hearing.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue with respect hepatitis C as shown 
on the title page of this decision.  See, Fenderson v. West, 
12 Vet. App. 119 (1999).  In that decision, the United States 
Court of Appeals for Veterans Claims (Court) determined that 
original awards are not to be construed as claims for 
increased ratings.


REMAND

The veteran is service-connected for hepatitis C under 38 
C.F.R. § 4.114, Diagnostic Code 7345.  Effective July 2, 
2001, the rating criteria for liver disabilities were amended 
and new rating criteria for liver disabilities were 
promulgated.  When a law or regulation changes during the 
course of an appeal, the version of the law or regulation 
most favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as the RO has 
not had an opportunity to consider the veteran's claim for a 
compensable rating for service-connected hepatitis C under 
the revised rating criteria, the Board finds that further 
development is required with respect to the claim.

Additionally, a review of the record discloses that several 
years have passed since February 1999, when the veteran was 
last afforded a comprehensive VA examination with respect to 
the status of his hepatitis C.  As a result, the current 
record does not contain a report of a contemporaneous 
examination of the veteran's hepatitis C, which is the 
subject of this review on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994). 

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  For 
the implementing regulations, see 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The new law and regulations contain revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The RO has not yet considered the veteran's claim 
in the context of these new criteria.  Nor has the veteran 
had an opportunity to prosecute his claim in that context.  
He must be given an opportunity to do so in order to ensure 
due process of law and to avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim on appeal 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, since August 1998 and 
should assist him in obtaining such 
evidence.  He must adequately identify 
the records and provide any necessary 
authorization.  All medical records 
obtained should be added to the claims 
folder.

3.  Thereafter, VA should arrange for an 
examination of the veteran by an 
appropriate specialist in order to 
ascertain the severity of service-
connected hepatitis C.  All indicated 
special studies should be performed and 
clinical findings reported in detail.  
Specifically, the examiner should comment 
on the presence or absence of fatigue, 
malaise, anorexia, nausea, vomiting, 
arthralgia and right upper quadrant pain.  
The RO should provide to the examiner a 
copy of the old rating criteria 
(Diagnostic Code 7345) and the new rating 
criteria (Diagnostic Code 7354).  The 
examiner must address all symptoms, and 
the severity of each, listed under both 
the new and old rating criteria, but must 
not assign a rating.  The examiner should 
also take note of the regulatory 
definition of an "incapacitating 
episode" and elicit from history the 
character of any reported flare-ups of 
hepatitis C.  It is imperative that the 
examiner dissociate any symptoms that may 
be attributable to service connected 
postgastrectomy syndrome from those 
attributable to the Hepatitis.  He/she 
should indicate that claims folder review 
was accomplished.  The claims folder and 
a copy of this remand should be provided 
for the examiner's review prior to the 
examination.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  In particular, the RO should 
assure that the examiner has commented on 
all criteria listed under both the old 
and new regulations.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

6.  When the above development has been 
completed, the RO should review the 
entire record.  Thereafter, the RO should 
evaluate the service-connected hepatitis 
C under the old rating criteria.  
Additionally, hepatitis C should be 
evaluated under the new rating criteria.  
The veteran should be assigned an 
evaluation consistent with whichever 
rating criteria would provide for a 
higher evaluation.  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this REMAND is to obtain clarifying information and to comply 
with precedent decisions of the United States Court of 
Appeals for Veterans Claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



